Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 7/17/21.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  This Action is FINAL, as necessitated by amendment.
Claims Analysis
	Claim 7 recites “polyimide-derived” carbon aerogel.  Claim 21 recites “polyimide-derived” nanoporous carbon aerogel.  The limitation “polyimide-derived” is a product-by-process limitation that is not given patentable weight in the absence of unexpected results.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 7-10, 13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites “the carbon aerogel”, which lacks proper antecedent basis.  Examiner suggests “the carbon aerogel material”.
	Claim 9 recites “the monolithic carbon aerogel”, which lacks proper antecedent basis.  Examiner suggests “the carbon aerogel material is monolithic and”.  See also claim 10 wherein “the monolithic carbon aerogel lacks proper antecedent basis. 
	Claim 13 recites “of sulfur”, which is indefinite.  Examiner suggests “of the elemental sulfur”.  Note claim 13 recites “the carbon material” twice, the limitation has been rejected for lacking proper antecedent basis.  
	Claim 16 recites “the carbon material has a capacity of between about 800 mAh/g and about 1700 mAh/g”, which is indefinite.  It is unclear if the capacity is of the carbon aerogel material or of the sulfur-doped nanoporous carbon material of claim 1.  Furthermore, the specification describes multiple types of capacity, such the specific, half-cell, theoretical and rated.  It is unclear what “capacity” encompasses.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, as amended, requires “an electrical conductivity of at least about 1 S/cm”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-10, 12, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al., WO 2018/095285.
Claims 1, 2, 4, 7-10, 12, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho et al., US 2019/0326589.

[0010] In one aspect, provided herein is a method of preparing an anode slurry, comprising the steps of: [0011] 1) dispersing a porous carbon aerogel in a solvent to form a first suspension; [0012] 2) dispersing a silicon-based material in the first suspension to form a second suspension; [0013] 3) homogenizing the second suspension by a homogenizer to form a homogenized second suspension; [0014] 4) dispersing a binder material in the homogenized second suspension to form a third suspension; and [0015] 5) dispersing a carbon active material in the third suspension to form the anode slurry, [0016] wherein the porous carbon aerogel has an average pore size from about 80 nm to about 500 nm. 
[0018] In certain embodiments, the porous carbon aerogel has an average particle size from about 100 nm to about 1 m. [0019] In some embodiments, the porosity of the porous carbon aerogel is from about 50% to about 90%. [0020] In certain embodiments, the specific surface area of the porous carbon aerogel is from about 100 m2/g to about 1,500 m2/g. [0021] In some embodiments, the density of the porous carbon aerogel is from about 0.01 g/cm3 to about 0.9 g/cm3. [0022] In certain embodiments, the electrical conductivity of the porous carbon aerogel is from about 1 S/cm to about 30 S/cm.

Thus the claims are anticipated.  Note claim 9 requires the carbon aerogel material to be substantially or completely binder free.  The carbon aerogel material is a single carbon material and does not contain a binder.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al., WO 2018/095285.
Claims 5, 7, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 2019/0326589.
See discussion of Ho above regarding at least claim 1.  Ho does not explicitly teach the Young modulus of the carbon aerogel material as recited by claim 5.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Ho teaches the pores of the porous carbon aerogel provide sufficient space for the expansion of the silicon-based material during intercalation of lithium ions.  Cracking of the silicon/carbon aerogel layer 
Note claims 7 and 21 contain product-by-process limitations that have not been given patentable weight.  
Regarding claim 16, Ho teaches [0003] Characteristics of electrodes can dramatically affect performance and safety characteristics of battery. An anode of a conventional lithium-ion battery mainly includes a carbon-based anode material, such as mesocarbon microbeads and artificial graphite. The storage capacity of conventional lithium-ion batteries is limited since the full specific capacity of a carbon-based anode material has a theoretical value of 372 mAh/g. Compared to the carbon-based anode material, a silicon-containing anode material has a high theoretical specific capacity of about 4,000 mAh/g.  Note claim 16 has been rejected above under 35 USC 112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRACY M DOVE/           Primary Examiner, Art Unit 1727